DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 9/08/2020, in which claims 15-16 have been added.
Claims 1-16 are pending.
Claims 1-16 are rejected

Response to Arguments
Applicant's arguments/amendments with respect to the 35 U.S.C. 103 rejection has been considered, however the amendments do not overcome the prior rejection and/or arguments are unpersuasive. 
Applicant alleges in page 7 of the remarks that “Rokne, at most, discloses that "the property that the number of spheres that can be inscribed between d + 1 spheres in general positions in the Euclidean metric can be either two, one or zero." See Rokne at page 234. However, Rokne fails to disclose at least "generating a Voronoi-based rib pattern as a result of triangulating the plurality of holes" and "each line of the Voronoi-based rib pattern is centered between at least two of the plurality of holes within a predetermined threshold" as recited in claim 1”.
	Examiner respectfully disagrees. Examiner points of that Rokne discloses in Fig.3 the Voroni diagram utilizing the Delaunay triangulation and forming two triangles. Rokne further mentions that “The corresponding changes in the Euclidean Delaunay triangulation are shown in Fig. 3 by dashed lines.” [Pg.235]. Thus, it can be seen that maintained.

	Applicant alleges in page 7 of the remarks that “Kim, at most, discloses that the vertices of a Voronoi diagram "represent a point that is equidistant from three points 105." See col. 1 at lines 50-51. Thus, Kim also fails to disclose or otherwise suggest "generating a Voronoi-based rib pattern as a result of triangulating the plurality of holes" and "each line of the Voronoi-based rib pattern is centered between at least two of the plurality of holes within a predetermined threshold" as recited in claim 1”.
	Examiner respectfully disagrees. Examiner points of that Kim discloses in [Col.11, lines 47-47] an inequality for the Voronoi region for the ball b and that each face of the Voronoi diagram is connected to a point that is equdistance. Examiner notes that each face of the Voronoi diagram is connected to a point that is equidistant and the voronoi region for each face is calculated from the inequality (a threshold).Further, applicant alleges that Kim does not disclose generating voronoi pattern as a result of triangulating the holes. However, Kim is not relied upon for teaching the limitation. Instead, Rokne is relied upon for teaching this limitation. See Below. This argument has been fully considered but has been found unpersuasive. Therefore, the rejection is maintained.
“The cited references, either alone or in combination, fail to disclose or otherwise suggest at least "triangulating the plurality of holes by generating a circle around each triangle of the plurality of triangles and connecting a center of a circle with a center of at least two other circles" or "wherein at least one circle touches each comer of at least one of the triangles" as recited in independent claim 1.”.
Applicant’s remarks are moot based on new ground of rejection necessitated by the amended claims. A new reference “Quintero” is relied upon for teaching newly amended features of the independent claims (Specifically, generating circles around each triangle and circles touching each corner of triangles). See below. 

Claim Objections
Claims 15-16 are objected to because of the following informalities: Claim 15 recites “modify at the Voronoi” and should be changed to “modify . Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Andrade (“Patterning and Customization: Evaluating Tensor Field Generation For Mechanical Design On Free-Form Surfaces” [NPL, See PTO-892] “Andrade”) in view of Rokne et al (“Updating the topology of the dynamic Voronoi diagram for spheres in Euclidean d-dimensional space” [NPL, See PTO-892] “Rokne”)  in view of Kim et al (U.S. Patent No. 7,825,927 “Kim”) in view of Quintero et al (“Applications of Voronoi and Delaunay Diagrams in the solution of the geodetic boundary value problem” [NPL, See PTO-892] “Quintero”).

Regarding claim 1, Andrade teaches A computer ("we have had the tools to manipulate these concepts through computer systems and software, such as Computer Aided Design (CAD) and Computer Aided Engineering (CAE). Patterning has been a relevant computational tool for the creation and archiving of such elements" [Pg.2]; "The whole procedure was automated and implemented on a Mac running the Windows 10 operating system with a 2.8 GHz Intel Core i7 and 16GB 1600 MHz DDR3 of RAM memory" [Pg.109]) comprising:
a memory ("The whole procedure was automated and implemented on a Mac running the Windows 10 operating system with a 2.8 GHz Intel Core i7 and 16GB 1600 MHz DDR3 of RAM memory" [Pg.109]);
and a processor programmed to execute instructions stored in the memory ("The whole procedure was automated and implemented on a Mac running the Windows 10 operating system with a 2.8 GHz Intel Core i7 and 16GB 1600 MHz DDR3 of RAM memory" [Pg.109]), the instructions including 
triangulating a plurality of holes in a speaker grill ("Figure 4.5: (a) shows bubble configuration on a given region inside the main circle and (b) presents a triangular mesh using the Delaunay criterion" [Pg.51]; "A physically based tight packing of cells, or bubbles, is carried out in the target region. Real interaction of bubbles in nature within a finite domain will produce a hexagonal pattern. And in the same manner packing spherical bubbles in a two-dimensional domain form suitable node locations. This is the foundation for a triangular mesh as shown in Figure 4.5....After obtaining node locations, the nodes are connected by a standard node connecting algorithm such as Delaunay triangulation with the modified Delaunay criterion. Thus, given a configuration of tightly packed ellipsoidal bubbles, they can produce a high quality anisotropic triangular mesh" [Pg.51, Sec 4.2]; "This dissertation delivers a new computational framework for the automatic generation of geometric feature patterns for industrial design and architectural facades on free-form surfaces. Such patterns include holes in a speaker grill, showerhead holes, protrusions on ceramics or bumpy textures on a panel. These patterns play a key role in making a designed object aesthetically pleasing as well as functional" [Abs]; Fig. 4.14 and 4.15 show sample speakers with holes/bubbles).
Although Andrade teaches triangulating holes, it does not appear to explicitly mention a voronoi pattern as a result of the triangulation. However, Rokne teaches …connecting a center of mass of each hole of the plurality of holes to form a plurality of triangles ("In order to detect such topological events the Delaunay triangulation is often used. As an example consider two neighboring triangles of the Delaunay triangulation for the ordinary Voronoi diagram in two dimensions. These ; generating a Voronoi-based rib pattern as a result of triangulating the plurality of holes (Rokne: "In order to detect such topological events the Delaunay triangulation is often used. As an example consider two neighboring triangles of the Delaunay triangulation for the ordinary Voronoi diagram in two dimensions. These triangles are defined on four sites. When the sites move and the sites tend to cocircular, the length of the common edge of the Voronoi diagram tends to zero. If the sites move such that they become cocircular the edge disappears and when the sites move further a new edge appears. The corresponding diagonal in a quadrilateral in the Delaunay triangulation is flipped (this operation sometimes called a swap operation) and the future topological events for the newly created quadrilaterals are detected" [Pg.234]; See Fig 3 which shows the center of each circle (hole) connected to each other and forming two triangles; “The corresponding changes in the Euclidean Delaunay triangulation are shown in Fig. 3 by dashed lines.” [Pg.235]).

Although the above combination discloses voronoi diagrams, they do not appear to explicitly mention that the pattern is centered between the holes. However, Kim teaches wherein each line of the Voronoi-based rib pattern is centered between at least two of the plurality of holes within a predetermined threshold (Kim teaches "As shown in FIG. 1, the VD(P) includes a set of points 105a ... 105c (referred to in the aggregate as 105). Between each pair of points there exists an edge 115a ... 115c (referred to in the aggregate as 115). Each edge 115 is a perpendicular bisector of a line segment that joins its corresponding points 105. For example, edge 115a is a perpendicular bisector for the line segment that joins points 105a and 105b; edge 115c is the perpendicular bisector for points 105a and 105c; edge 115b is the perpendicular bisector between points 105b and 105c, etc" [Col.1, lines 40-48]; "These vertices 110 represent a point that is equidistant from three points 105" [Col.1, line 50]; "polygon 120 is considered the Voronoi region for its corresponding point 105. The network of polygons 120 therefore represents the VD(P)" [Col.1, lines 57-60]; "a region VR(b), which is referred to as the Voronoi region for the ball b, where.                         
                            V
                            R
                            
                                
                                    
                                        
                                            b
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            =
                            {
                            p
                            │
                            d
                            i
                            s
                            t
                            
                                
                                    p
                                    ,
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            -
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                            ≤
                            d
                            i
                            s
                            t
                            
                                
                                    p
                                    ,
                                    
                                        
                                            c
                                        
                                        
                                            j
                                        
                                    
                                
                            
                            -
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                            ,
                             
                            i
                            ≠
                            j
                            }
                        
                    . Then EVD(B)= {VR(bi), VR(b2), . . . , VR(bn)} is called the Euclidean Voronoi diagram for set B, with the distance being calculated as the ordinary .
Andrade, Rokne, and Kim are analogous art because they are from the same field of endeavor of voronoi diagrams. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Andrade and Rokne with the centering between holes by Kim. One of ordinary skill in the art would have been motivated to modify the art for a “robust and efficient approach to computing three-dimensional (3D) Voronoi diagrams” (Kim, [Col.3, lines 48-50]).
	Although the above combination disclose voronoi diagrams, they do not appear to explicitly disclose generating a circle around each triangle and a circle touching each corner of a triangle. However, Quintero teaches generating a circle around each triangle of the plurality of triangles (Fig.1b shows a circle around each triangle; there are 5 triangles shown in Fig.1b with each triangle within a circle) and connecting a center of a circle with a center of at least two other circles (Fig.1a shows the voronoi diagram where the center of each circle are all connected), wherein at least one circle touches each corner of at least one of the triangles (Fig.1b shows 5 circles touching each corner of the corresponding triangle).
Andrade, Rokne, Kim, and Quintero are analogous art because they are from the same field of endeavor of voronoi diagrams. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Andrade, Rokne, and Kim with the generating circles and 

Regarding claim 2, Rokne further teaches wherein generating the Voronoi-based rib pattern includes performing a Delauney triangulation to form the plurality of triangles ("In order to detect such topological events the Delaunay triangulation is often used. As an example consider two neighboring triangles of the Delaunay triangulation for the ordinary Voronoi diagram in two dimensions. These triangles are defined on four sites. When the sites move and the sites tend to cocircular, the length of the common edge of the Voronoi diagram tends to zero. If the sites move such that they become cocircular the edge disappears and when the sites move further a new edge appears. The corresponding diagonal in a quadrilateral in the Delaunay triangulation is flipped (this operation sometimes called a swap operation) and the future topological events for the newly created quadrilaterals are detected" [Pg.234]; See Fig 3 which shows the center of each circle (hole) connected to each other and forming two triangles; “The corresponding changes in the Euclidean Delaunay triangulation are shown in Fig. 3 by dashed lines.” [Pg.235]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Andrade with the Delaunay triangulation by Rokne. One of ordinary skill in the art would have been motivated to modify the art to “to efficiently 

Regarding claim 3, Andrade further teaches wherein generating the Voronoi-based rib pattern includes identifying a circumcenter of each of the plurality of triangles ("We present a set of examples based on the background mesh — where bubble packing with isotropic and anisotropic behavior is used - to create honeycomb structures that connect the barycenters of a triangle with the barycenters of its neighbors. These procedures form tight polygonal structures on the surface of the base model." [Pg.107]; "The background mesh contains 2,706 triangular elements but the honeycomb connects the barycenters between two adjacent triangles" [Pg.108]).

Regarding claim 4, Andrade further teaches wherein generating the Voronoi-based rib pattern includes connecting the circumcenters of adjacent triangles using straight line segments ("We present a set of examples based on the background mesh — where bubble packing with isotropic and anisotropic behavior is used - to create honeycomb structures that connect the barycenters of a triangle with the barycenters of its neighbors. These procedures form tight polygonal structures on the surface of the base model." [Pg.107]; "The background mesh contains 2,706 triangular elements but the honeycomb connects the barycenters between two adjacent triangles" [Pg.108]; Fig.4.5 shows the connecting of adjacent triangles with straight lines).

Regarding claim 5, Andrade further teaches determining locations of the plurality of holes on a B-side of the speaker grill (Andrade teaches the location of holes of speaker grills in Fig 4.14 and 4.15 and 4.16).

Claims 8-12 recite method claims corresponding with claims 1-5, and have similar subject matter. Therefore, claims 8-12 are rejected similarly as claims 1-5.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Andrade (“Patterning and Customization: Evaluating Tensor Field Generation For Mechanical Design On Free-Form Surfaces” [NPL, See PTO-892] “Andrade”) in view of Rokne et al (“Updating the topology of the dynamic Voronoi diagram for spheres in Euclidean d-dimensional space” [NPL, See PTO-892] “Rokne”)  in view of Kim et al (U.S. Patent No. 7,825,927 “Kim”) in view of Quintero et al (“Applications of Voronoi and Delaunay Diagrams in the solution of the geodetic boundary value problem” [NPL, See PTO-892] “Quintero”) as applied to claim 1 above, and in further view of Tek (“Speaker Grill Cover” [NPL, See PTO-892] “Tek”).

Regarding claim 6, the combination of Andrade, Rokne, Kim, and Quintero teach all the limitations of claim 5, from which claim 6 depends upon. The above combination does not appear to explicitly mention image or computer model of a speaker grill to determine location of holes. However, Tek teaches wherein determining the locations of the plurality of holes on the B-side of the speaker grill includes receiving an image or computer model of the B-side of the speaker grill and determining the locations of the plurality of holes on the B-side of the speaker grill from the image or computer model (Tek teaches CAD model of speaker grill of both A side and B side. The cad file and rendering of the speaker grill is shown as the top figure in Page 1. The speaker grill shows plurality of holes. The top figure on Page 1 shows a cad model rendering of a front and back side of a speaker cover. Examiner notes that the cad model shown in the first figure displays the hole of both A-side and B-side of a speaker grill. The location of the holes can be identified by the CAD model as the rendering shows the plurality of holes on both sides of the CAD model).
Andrade, Rokne, Kim, Quintero, and Tek are analogous art because they are from the same field of endeavor of modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Andrade, Rokne, Kim, and Quintero with the CAD model by Tek. One of ordinary skill in the art would have been motivated to modify the art to model the speaker grill efficiently protect the speaker (Tek, [Pg.1]).

Regarding claim 7, the combination of Andrade, Rokne, Kim, and Quintero teach all the limitations of claim 5, from which claim 7 depends upon. The above combination does not appear to explicitly mention image or computer model of a speaker grill to determine location of holes. However, Tek teaches wherein determining the locations of the plurality of holes on the B-side of the speaker grill includes receiving an image or computer model of the A-side of the speaker grill and determining the locations of the plurality of holes on the B-side of the speaker grill from the image or computer model (Tek teaches CAD model of speaker grill of both A side and B side. .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Andrade, Rokne, Kim, and Quintero with the CAD model by Tek. One of ordinary skill in the art would have been motivated to modify the art to model the speaker grill efficiently protect the speaker (Tek, [Pg.1]).

Claims 13-14 recite method claims corresponding with claims 6-7, and have similar subject matter. Therefore, claims 13-14 are rejected similarly as claims 6-7.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Andrade (“Patterning and Customization: Evaluating Tensor Field Generation For Mechanical Design On Free-Form Surfaces” [NPL, See PTO-892] “Andrade”) in view of Rokne et al (“Updating the topology of the dynamic Voronoi diagram for spheres in Euclidean d-dimensional space” [NPL, See PTO-892] “Rokne”)  in view of Kim et al (U.S. Patent No. 7,825,927 “Kim”) in view of Quintero et al (“Applications of Voronoi and Delaunay Diagrams in the solution of the geodetic boundary value problem” [NPL, Quintero”) as applied to claim 1 above, and in further view of Golli (U.S. Patent Application Publication 2014/0018167 “Golli”).

Regarding claim 15, the combination of Andrade, Rokne, Kim, and Quintero teach all the limitations of claim 1, from which claim 15 depends upon. The above combination does not appear to explicitly mention user input to modify the voronoi diagram. However, Golli teaches receiving user input to modify at the Voronoi-based rib pattern (“the user U controls the movement of the Voronoi Site 101, of the user-controlled Voronoi Cell 100 within the game, by using an input device 302” [0034]; “A user-controlled Voronoi Cell 100 is controlled by a user. As the user moves a Voronoi site 101 of the user controlled Voronoi Cell 100, the Voronoi Diagram is recalculated and redrawn. FIGS. 1A to 1D show the movement of the user-controlled Voronoi Cell 100 through the observed space. As the user-controlled Voronoi Cell 100 moves, currently adjacent Voronoi Cells 102A to 102L adapt their shape, according to the computation of the Voronoi Diagram.” [0027]); and adjusting at least one line of the Voronoi-based rib pattern based on the user input (“A user-controlled Voronoi Cell 100 is controlled by a user. As the user moves a Voronoi site 101 of the user controlled Voronoi Cell 100, the Voronoi Diagram is recalculated and redrawn. FIGS. 1A to 1D show the movement of the user-controlled Voronoi Cell 100 through the observed space. As the user-controlled Voronoi Cell 100 moves, currently adjacent Voronoi Cells 102A to 102L adapt their shape, according to the computation of the Voronoi Diagram.” [0027]; “The present invention relates generally to user manipulation of Voronoi Diagram based user interface elements” [0003]; “FIGS. 5A to 5D show one .
Andrade, Rokne, Kim, Quintero, and Golli are analogous art because they are from the same field of endeavor of Voronoi diagrams. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Andrade, Rokne, Kim, and Quintero with the modification of Voronoi diagram from user input by Tek. One of ordinary skill in the art would have been motivated to modify the art since the user can actively and intentionally manipulate and modify the geometry (Golli, [0009]).

Claim 16 recite method claims corresponding with claims 15, and have similar subject matter. Therefore, claims 16 are rejected similarly as claims 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571)272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMINI SHAH can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/FARAJ AYOUB/Examiner, Art Unit 2127 


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127